          Case 2:20-mj-08249-JZB Document 6 Filed 08/25/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       No. 20-8249MJ
10                        Plaintiff,                 MATERIAL WITNESS ORDER
11   v.
12   Alejandro Stalter,
13                        Defendant.
14
15           Defendant, Alejandro Stalter, having been charged in the District of Arizona with
16   a violation of Title 8, United States Code, Section 1324(a)(1)(A)(ii) and the Magistrate
17   Judge having determined from the affidavit of Agent Chambers filed in this case, the
18   following persons can provide testimony that is material to the offense(s) alleged in the
19   Complaint:
20           Jhonatan Damian-Gonzalez and Jorge Luis Martinez-Gonzalez.
21           The Magistrate Judge finds that it may become impracticable to secure the
22   presence of the witnesses by subpoena in further proceedings because they are not in the
23   United States legally and have no legal residence or employment in this Country.
24           IT IS ORDERED that the witnesses shall be detained pursuant to 18 USC § 3144
25   in a corrections facility separate, to the extent practicable, from persons awaiting or
26   serving sentences or being held in custody pending appeal.
27   /////
28   /////
       Case 2:20-mj-08249-JZB Document 6 Filed 08/25/20 Page 2 of 2



 1   The witness(es) shall be afforded a reasonable opportunity for private consultation with
 2   counsel.
 3         Dated this 25th day of August, 2020.
 4
 5                                                          Honorable Michael T. Morrissey
 6                                                          United States Magistrate Judge

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
